Citation Nr: 1734724	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A January 2014 video-conference hearing was held before the undersigned   Veterans Law Judge.  In June 2014, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's PTSD symptoms have been manifested, at worst, by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran is currently rated at 70 percent.  The next highest rating is 100 percent.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.



The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.   Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126  (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116   (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in September 2013, the DSM-IV is applicable to this case.

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in 

social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Factual Background

The Veteran was granted an increase from 70 percent for his PTSD in June 2010, effective from November 5, 2009.  

On VA examination in January 2010, the Veteran reported that he was employed full time at the same job for the past three years.  His symptoms included difficulty with sleep, night sweats, hypervigilance, exaggerated startle response, difficulty with loud noises, difficulty being in crowds, anger and irritability, depressed mood, decreased interest in activities, thoughts of suicide in the past, and decreased concentration.  On the job with co-workers and with his wife and son, he had difficulty with anger and irritability.  He had been counseled several times for anger and insubordination at work.  The Veteran reported having only one close friend outside of his family.  He reported that he was able to complete his activities of daily living, including managing his hygiene.  Mental status examination was normal, with the exception of mildly blunted affect and mildly impaired memory.  The Veteran denied any current suicidal or homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 48.  The examiner stated that the Veteran had severe impairment in functioning due to his PTSD, to include severe impairment in social and occupational functioning.

During VA examination in June 2010, the Veteran reported that he had been prescribed citalopram.  He also reported that he had been involved in family counseling and had a history of group therapy treatment.  It was noted that he had never been hospitalized for psychiatric problems.  The Veteran reported having trouble sleeping, generally averaging around 3 hours of sleep at night.  He noted having difficulty with daily intrusive thoughts.  His flashbacks consisted of nightmares at night.  The Veteran reported difficulty with hypervigilance, exaggerated startle response, difficulty with loud noises, and difficulty being in crowds.  He avoids things that remind him of his traumas, and he has difficulty when he sees little children.  He has problems with anger and irritability.  He drinks alcohol excessively on the weekends.  He experiences depression, anxiety, decreased energy, hopelessness, but denied suicidal or homicidal ideation.  Within the past year, he had thought about shooting himself and had an incident where he took too many pain pills, which made him sick.  He also experiences a decreased interest in activities and hobbies.  He has difficulty with socialization.  His has been written-up for insubordination by his employer.  He experiences decreased productivity and efficiency on the job.  The Veteran no longer runs due to a foot condition and spends significant time sitting in his house.  He has marital problems due to his anger.  The Veteran denied any history of legal problems or history of arrests.  The Veteran reported he is able to complete basic hygiene.  The Veteran noted that although his wife manages his finances, he would be able to himself if needed.  The Veteran is able to drive and has a driver's license.  On examination, the Veteran was alert and oriented to person, place, day, date, and time.  His thought processes were described as linear.  His affect was blunted, and his attention was intact.  Memory was mildly impaired.  No symptoms of psychosis were noted.  The Veteran has had difficulty getting along with coworkers and has experienced a decrease in productivity and efficiency on the job.  The examiner concluded that the Veteran's PTSD symptoms cause him severe impairment in social functioning and occupational functioning.  See June 2010 PTSD Examination, received June 8, 2010, at 1-7.  The Veteran was again assigned a GAF score of 48.

In a July 2010 psychiatry consult, the Veteran reported worsening depression, anhedonia, isolation, and insomnia.  At the time of the consult, he was still working as an investigator .  On examination, he was calm and cooperative.  His affect was full-ranged.  Mood was euthymic.  Thought processes were linear, goal-directed, and without hallucinations or delusions.  He denied suicidal or homicidal ideation.  Insight, judgment, memory, and concentration were intact and adequate.  It was noted that he was not experiencing intrusive thoughts.  Distressing dreams or nightmares had improved due to his medication.  It was documented that he rarely experienced flashbacks.  He did report intense psychological responses to certain cues.  He avoided thoughts, feelings, conversations, places, people, or activities associated with trauma.  He reported detachment and estrangement but with improvement.  His insomnia had reportedly improved.  His difficulty with concentration had improved.  He reported hypervigilance.  His energy had improved, so he was starting to do activities such as fishing with his wife.  He also began reading and exercising more.  He reported using meditation.  His irritability and anger problems had improved too.  Nightmares and flashbacks were reportedly absent.  See July 2010 Psychiatry Consult, received June 28, 2010, at 11-14.

At a January 2011 PTSD exam, the Veteran noted that his stress level at work was increasing, which caused a significant increase in anxiety, depression, and irritability.  He reported having trouble initiating and maintaining sleep.  He noted he has had several outbursts at work and had been written up for threatening a coworker.  He experienced racing thoughts while trying to go to sleep at night.  He reported decreased energy and an increase of wanting to isolate himself from others.  He was given an increase in his medication to deal with the increase of his symptoms.  Historically, it was documented he had never been hospitalized.  Although he had threatened employees, he denied homicidal ideations against employees or anyone else.  It was noted that the Veteran was employed at the time of his examination.  Upon examination, the Veteran was found to be neatly dressed and groomed.  He was cooperative.  His affect was blunted and mood dysphoric.  The Veteran's thought processes were described as being linear and devoid of delusional content.  There was no evidence of thoughts of perceptual disturbance.  His thoughts and insights were adequate.  It was determined that his mental status was sufficient that he could manage funds that were made available to him.  See January 2011 PTSD Examination, received January 10, 2011, at 1-4.

The Veteran was examined again in July 2013.  During his examination, he reported difficulty with sleeping and experienced dreams he described as being out-of-body experiences.  The Veteran also reported avoidance behavior, intrusive thoughts, hypervigilance, exaggerated startle, detachment, and difficulty relating to others.  He had mild difficulty with concentration.  He reported having no close friends.  He described problems with anger and verbal aggression.  He experienced periods of depression, decreased energy, and decreased motivation.  
The Veteran reported that he enjoyed woodworking.  He denied suicidal or homicidal ideation.  He had never been arrested.  He reported that he was able to manage his financial affairs.  The Veteran informed the examiner that he had been abusing alcohol.  He was still employed.  The Veteran was given a GAF score of 52.  See July 2013 PTSD Review Examination, received July 18, 2013, at 3-8.

The Veteran's PTSD was assessed in November 2014.  He characterized his relationship with his wife as only fair due to his bouts of irritability and having withdrawn from her.  He reported that his relationship with his two children was poor due to his bouts of irritability and having withdrawn from them.  He reported being close to his father and spoke with him weekly.  He noted that outside his home, he woodworks, spends time alone in his shop, and goes fishing twice per month.  Around his home, he sometimes cooks, cuts grass, and watches television.  It was noted that he drinks twice per week or more if time allows.  It was documented that, due to traumatic events, the Veteran experiences multiple intrusion symptoms, persistent avoidance of stimuli, negative alterations in cognitions and mood, and marked alterations in arousal and reactivity.  Upon examination, the Veteran's mood was dysphoric, his affect was congruent; his thought process was logical and coherent, and his speech was a regular rate and rhythm.  The examiner noted that there was mild evidence of psychomotor impairment.  The Veteran denied suicidal or homicidal ideation.  It was noted that the Veteran could manage his financial affairs.  The examiner determined that the Veteran's alcohol abuse is attributable to his PTSD.  Symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  The Veteran was still employed full time, but missed 20 to 24 days of work in the past year because of mental health issues.  The examiner concluded that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment but did result in moderate to considerable impairment with respect to his ability to do so because of problems with irritability, concentration, relating to others, and sleep.  See 2014 PTSD Examination, received November 3, 2014, at 1-6.  In a December 2014 addendum, the examiner assigned the Veteran a GAF score of 54.

The Veteran was seen in 2014 by a family therapist for his PTSD.  During his January 2, 2014 visit, the Veteran sought treatment for alcohol abuse, PTSD, and anger problems.  The Veteran reported that he drank alcohol to intoxication each Friday and Saturday night.  He used Sundays to sober up, which causes him to be sluggish at work on Mondays.  The Veteran was seen again on January 23, 2014.  He reported reading half of a book on PTSD that was given to him by the therapist and claimed to have learned a lot from it.  The Veteran recalled how he had given up exercising, praying, and meditating but later realized that he missed those activities because they made him feel better spiritually, physically, and emotionally when he did them regularly.  As a result, the Veteran stated he started to do those activities to help him feel more control over his thoughts.  The therapist encouraged him to talk to his wife more about his feelings and thoughts.  The Veteran said he sometimes felt like Dr. Jekyll and Mr. Hyde both at work and at home.  On March 7, 2014, the Veteran reported that he was doing well and continued to focus on relaxation and meditation exercises.  The Veteran was given a GAF score of 50 on January 2, 2014.  He received the same score on April 11, 2014.  See 2014 Treatment Plan Information Form, received February 6, 2015, at 5-8.



C.  Analysis

A rating of 100 percent, the next level at which the Veteran could receive benefits, requires a showing of total occupational and social impairment.  After thoroughly reviewing the evidence, as summarized above, the Board finds that an increased rating is not warranted because there is simply not evidence suggesting the Veteran suffers total occupational and social impairment due to his PTSD.  Rather, the overwhelming majority of the evidence indicates that he consistently denied symptoms of a severity comparable to those listed as representing examples of the 100% disability rating.  For example, he consistently denied suicidal or homicidal ideation, was fully oriented, demonstrated normal thought processes and communication, could manage his finances independently, complete basic hygiene, and had no serious memory loss.  The record also shows that the Veteran had never been hospitalized for psychiatric symptoms.  

Additionally, the Veteran appeared to be employed full-time as a state investigator throughout the time period that the examinations were conducted.  The record does reflect significant social impairment due to the Veteran's PTSD symptoms.  The evidence establishes that his PTSD symptoms including angry outbursts, aggressive behavior, hypervigilance, and depressed mood have severely strained familial and social relationships.  However, he does maintain relationships with his family, including his wife and father.  Based on the entirety of this record, the Veteran's disability picture for his PTSD most closely approximates the 70 percent disability rating, because there is evidence of serious, but not total impairment.

In summary, the Board finds that the Veteran's social and occupational impairment affects his ability to function appropriately and effectively, and thus, meets the criteria for a 70 percent rating.  Regarding entitlement to a rating in excess of 70 percent (i.e., a 100 percent rating), there is not any probative evidence suggesting total social and occupational impairment.  Thus, while he is significantly and seriously impaired by his psychiatric symptoms, the preponderance of the evidence is against finding that his impairment arises to the kind of gross impairment contemplated by a 100 percent rating.  Consequently, the criteria for a rating in excess of 70 percent are not met.


ORDER

An increased rating in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


